— Appeal by the defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered June 29, 1989, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The sentence imposed was the sentence that the defendant had bargained for and agreed to as part of his negotiated plea. Thus, the defendant may not now complain that the sentence was excessive (People v Corbin, 175 AD2d 171; People v Kazepis, 101 AD2d 816). In any event, under the circumstances of this case, the sentence was not excessive (People v Suitte, 90 AD2d 80).
The defendant additionally asserts that vacatur of the plea is required as a result of the court’s promise that it would consider the imposition of a lesser sentence after it reviewed the presentence report. Under the circumstances of this case, this argument is without merit (see, People v Lowe, 150 AD2d 801; People v Reyes, 144 AD2d 394). Thompson, J. P., Kunzeman, Eiber, Rosenblatt and Ritter, JJ., concur.